DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first and second paragraphs:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in part “wherein the tension pulley […] further contains two tension pulley wheels that adjust an elasticity of the flexible and moveable belt”
It is not clear to the ordinarily skilled artisan how two tension pulley wheels could adjust the elasticity of the flexible and moveable belt.
It is initially noted the specification does not describe any structural details regarding how the tension pulley (or the tension wheels thereof) could adjust the elasticity of the flexible moveable belt (flexible track 3) beyond merely the following:
“the tension pulley 2 is used for adjusting the elasticity of the flexible track 3, to enable the flexible track 3 and the ultrasonic probe 4 to attach to the skin surface according to a shape of a to- be-detected organ” (page 6, lines 18-20).
“It can be understood that because the track is flexible and adjustable in elasticity, and can deform according to the shape of the to-be-detected organ when being pressed against the skin, it can be ensured that the ultrasonic probe is in close contact with the skin and is perpendicular to the skin surface during scanning” (page 6, lines 23-26).
“For another example, the flexible track shown in Fig. 3 adjusts the elasticity through the tension pulley, and the tension pulley is located inside the loose side of the flexible track, while in another preferable example, a person skilled in the art can absolutely make equivalent substitutions for the position of the tension pulley, and can also absolutely replace the tension pulley with other parts to adjust the elasticity or realize adjustment through the elasticity of the flexible track itself” (page 7, lines 22-26).
Otherwise, the ordinarily skilled artisan would have recognized that the flexible track/belt can be modeled as an elastic string. Elasticity (            
                E
            
        ) can be calculated by dividing the tensile stress,             
                σ
                
                    
                        ε
                    
                
            
        , by the engineering extensional strain,             
                ε
            
        , in the elastic (initial, linear) portion of the physical stress-strain curve:
            
                E
                ≡
                
                    
                        σ
                        
                            
                                ε
                            
                        
                    
                    
                        ε
                    
                
                =
                
                    
                        
                            
                                F
                            
                            
                                T
                            
                        
                        /
                        A
                    
                    
                        ∆
                        L
                        /
                        
                            
                                L
                            
                            
                                0
                            
                        
                    
                
                =
                
                    
                        
                            
                                F
                            
                            
                                T
                            
                        
                        
                            
                                L
                            
                            
                                0
                            
                        
                    
                    
                        A
                        ∆
                        L
                    
                
            
        
where             
                
                    
                        F
                    
                    
                        T
                    
                
            
         is the tension force in the flexible track/belt,            
                 
                A
            
         is the cross-sectional area of the flexible track/belt perpendicular to the tension force,             
                ∆
                L
            
         is the amount by which the length of the flexible track/belt stretches due to the tension force, and             
                
                    
                        L
                    
                    
                        0
                    
                
            
         is the original length of the flexible track/belt (i.e., the natural length absent the tension force).
By the aforementioned formula, Hooke’s Law can be derived therefrom:
            
                
                    
                        F
                    
                    
                        T
                    
                
                =
                
                    
                        E
                        A
                        ∆
                        L
                    
                    
                        
                            
                                L
                            
                            
                                0
                            
                        
                    
                
            
        
            
                k
                ≡
                
                    
                        E
                        A
                    
                    
                        
                            
                                L
                            
                            
                                0
                            
                        
                    
                
            
         and             
                x
                ≡
                ∆
                L
            
        
            
                
                    
                        F
                    
                    
                        T
                    
                
                =
                k
                x
            
        
For the purposes of this discussion it is assumed that the tension pulley can be used to provide a tension force (            
                
                    
                        F
                    
                    
                        T
                    
                
            
        ) in the flexible track/belt by consuming or “eating” slack in the flexible track/belt (although it is noted that the Specification does not necessarily make this clear). In view of Hooke’s Law, the ordinarily skilled artisan would have recognized that since the flexible track/belt is elastic (a finite non-zero elasticity             
                E
            
        ,             
                k
            
        ), the tension force provided to the flexible track/belt by the tension pulleys would therefore result in a proportional change in the length of the flexible track/belt (            
                x
            
        ) by a factor of             
                1
                /
                k
            
        :
            
                x
                =
                
                    
                        
                            
                                F
                            
                            
                                T
                            
                        
                    
                    
                        k
                    
                
            
        
By the above equations, the ordinarily skilled artisan would have recognized that the elasticity is constant and tied to the materials of the flexible track/belt itself because elasticity is a material property (i.e., a physical property that is intrinsic to the material itself). It is unclear how the tension pulley itself would result in changing/adjusting the elasticity per se of the flexible track/belt or any other material property for that matter.
Otherwise, it appears as if Applicant is using the word “elasticity” to mean something contrary to its ordinary meaning as would be understood by ordinarily skilled artisans in view of the conflicts discussed above.
It is noted that Applicants can be their own lexicographer but must explicitly redefine a term if used contrary to its meaning as would otherwise be understood by ordinarily skilled artisans. MPEP 2173.05(a) recites in part:
III.    TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION

Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.

The term “elasticity” throughout the disclosure (including the claims) with regards to the feature of the tension pulley being used for adjusting the “elasticity” of the flexible track/belt appears to be used by the Applicant in manner that conflicts with the meaning of the term as would be understood by ordinarily skilled artisans in view of the discussed conflicts above (i.e., it is unclear how providing tension itself to the flexible track/belt would itself result in adjusting the elasticity of flexible track/belt). In this sense, it appears that Applicant is using the term “elasticity” to mean something other than elasticity per se.
The way applicant uses the term “elasticity”, it appears as if they mean some sort of an effective or perceived elasticity but not the elasticity itself. Consider the following example.
Consider the elastic string example discussed above. The amount of tension force needed to stretch the elastic string with an extension length of             
                ∆
                L
            
         is             
                
                    
                        F
                    
                    
                        T
                    
                
            
        :
            
                
                    
                        F
                    
                    
                        T
                    
                
                =
                
                    
                        E
                        A
                        ∆
                        L
                    
                    
                        
                            
                                L
                            
                            
                                0
                            
                        
                    
                
            
        

Consider a first elastic string having an elasticity of             
                
                    
                        E
                    
                    
                        1
                    
                
            
         (            
                E
                =
                
                    
                        E
                    
                    
                        1
                    
                
            
        ) and a normal length of             
                X
            
         (i.e.,             
                
                    
                        L
                    
                    
                        0
                    
                
                =
                X
            
        ). In order to stretch the first elastic string by an extension length of             
                x
            
         (i.e.,             
                ∆
                L
                =
                x
            
        ), a tension force of             
                
                    
                        F
                    
                    
                        x
                    
                
            
         is required:
            
                
                    
                        F
                    
                    
                        x
                    
                
                =
                
                    
                        
                            
                                E
                            
                            
                                1
                            
                        
                        A
                        x
                    
                    
                        X
                    
                
            
        
            
                
                    
                        F
                    
                    
                        x
                    
                
            
        , the total length of the stretched first elastic string would be             
                X
                +
                x
            
         (i.e.,             
                
                    
                        L
                    
                    
                        0
                    
                
                +
                ∆
                L
                =
                X
                +
                x
            
        ).

In order to stretch the first elastic string by another             
                x
            
         for total extension length of             
                2
                x
            
         (i.e.,             
                ∆
                L
                =
                2
                x
            
        ), a tension force of             
                
                    
                        F
                    
                    
                        2
                        x
                    
                
            
         is required:
            
                
                    
                        F
                    
                    
                        2
                        x
                    
                
                =
                
                    
                        
                            
                                E
                            
                            
                                1
                            
                        
                        A
                        2
                        x
                    
                    
                        X
                    
                
                =
                2
                
                    
                        F
                    
                    
                        x
                    
                
            
        
By applying a tension force of             
                
                    
                        F
                    
                    
                        2
                        x
                    
                
            
        , the total length of the stretched first elastic string would be             
                X
                +
                2
                x
            
         (i.e.,             
                
                    
                        L
                    
                    
                        0
                    
                
                +
                ∆
                L
                =
                X
                +
                2
                x
            
        ).

Consider a second elastic string having an elasticity of             
                
                    
                        E
                    
                    
                        2
                    
                
            
         that is double that of the first elastic string (i.e.,             
                E
                =
                
                    
                        E
                    
                    
                        2
                    
                
                =
                2
                
                    
                        E
                    
                    
                        1
                    
                
            
        ) and a normal length of             
                Y
                =
                X
                +
                x
            
         (i.e.,             
                
                    
                        L
                    
                    
                        0
                    
                
                =
                Y
                =
                X
                +
                x
            
        ). In order to stretch the second elastic string by an extension length of             
                y
                =
                x
            
         (i.e.,             
                ∆
                L
                =
                y
                =
                x
            
        ), a tension force of             
                
                    
                        F
                    
                    
                        y
                    
                
            
         is required:
            
                
                    
                        F
                    
                    
                        y
                    
                
                =
                
                    
                        
                            
                                E
                            
                            
                                2
                            
                        
                        A
                        y
                    
                    
                        Y
                    
                
                =
                
                    
                        2
                        
                            
                                E
                            
                            
                                1
                            
                        
                        A
                        x
                    
                    
                        X
                        +
                        x
                    
                
            
        
By applying a tension force             
                
                    
                        F
                    
                    
                        y
                    
                
            
        , the total length of the stretched second elastic string would be             
                Y
                +
                y
                =
                X
                +
                2
                x
            
         (i.e.,             
                
                    
                        L
                    
                    
                        0
                    
                
                +
                ∆
                L
                =
                Y
                +
                y
                =
                X
                +
                x
                +
                x
                =
                X
                +
                2
                x
            
        ).

If the amount of extension (            
                y
                =
                x
            
        ) is small compared to the normal length (            
                Y
                =
                X
                +
                x
            
        ), then:
            
                X
                +
                x
                ≈
                X
            
        

By the above approximation,             
                
                    
                        F
                    
                    
                        y
                    
                
            
         can be approximated as follows:
            
                
                    
                        F
                    
                    
                        y
                    
                
                =
                
                    
                        
                            
                                E
                            
                            
                                2
                            
                        
                        A
                        y
                    
                    
                        Y
                    
                
                =
                
                    
                        2
                        
                            
                                E
                            
                            
                                1
                            
                        
                        A
                        x
                    
                    
                        X
                        +
                        x
                    
                
                ≈
                
                    
                        2
                        
                            
                                E
                            
                            
                                1
                            
                        
                        A
                        x
                    
                    
                        X
                    
                
            
        

By the below equalities, it can be shown that             
                
                    
                        F
                    
                    
                        y
                    
                
                ≈
                
                    
                        F
                    
                    
                        2
                        x
                    
                
            
        :
            
                
                    
                        2
                        
                            
                                E
                            
                            
                                1
                            
                        
                        A
                        x
                    
                    
                        X
                    
                
                =
                
                    
                        
                            
                                E
                            
                            
                                1
                            
                        
                        A
                        2
                        x
                    
                    
                        X
                    
                
                =
                
                    
                        F
                    
                    
                        2
                        x
                    
                
            
        
            
                
                    
                        F
                    
                    
                        y
                    
                
                ≈
                
                    
                        F
                    
                    
                        2
                        x
                    
                
            
        

In this sense, the ordinarily skilled artisan would have recognized that the amount of force needed to stretch a pre-tensioned first elastic string (having a normal length of             
                X
            
         and a pre-tensioned length             
                X
                +
                x
            
        ; and with an elasticity of             
                E
            
        ) by an extension of             
                x
            
         is approximately the same as the amount of force needed stretch a second elastic string (having a normal length equal to the first elastic string’s pre-tensioned length; and with double the Elasticity) by an extension of the same length (see illustrations below):

A first string having an elasticity of E and a normal length of X is shown above. A pre-tensioning force is applied which causes the first string to extend by a length. Thus, the first string has a pre-tensioned length of X+x.



1 is applied which causes the first string to extend by a length of x for a total length of X+2x.



A second string having an elasticity of 2E and a normal length of X+x is shown above. A tension force of F2 ≈ F1 is applied which causes the first string to extend by a length of x for a total length of X+2x

In this sense, pre-tensioning an elastic string affects the how the elastic string behaves in response to tension forces in a manner that is resembles an increase in its elasticity without actually increasing its elasticity per se. For purposes of discussion, this will be referred to as “effective/perceived elasticity”.
In view of the above discussion, it appears or seems as if applicant uses the term “elasticity”, not to mean the actual elasticity, but instead to mean effective/perceived elasticity as discussed above. However, Applicant does not explicitly redefine the term “elasticity” to mean effective/perceived elasticity instead of the actual elasticity. Therefore, Applicant’s usage of the term “elasticity” to mean something other than the actual elasticity, without explicitly redefining the term, causes confusion as to what the term really means and therefore give rise to indefiniteness.
In accordance with compact prosecution practice (see MPEP 2173.06), this limitation is being construed for the purposes of examination as structurally limiting the tension pulley (i.e., the tension pulley wheels thereof) to be configured to adjust the 

Claims 2 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites in part “wherein the tension pulley […] further contains two tension pulley wheels that adjust an elasticity of the flexible and moveable belt”.
The Specification and drawings do not disclose sufficient structures, materials, and/or acts regarding how the tension pulley (or the tension pulley wheels thereof) could adjust the “elasticity” of the flexible belt.
Even assuming the effective/perceived elasticity interpretation of the term “elasticity”1 as discussed above, the Specification and Drawings do not disclose any structures, materials, and/or acts pertaining to the tension pulley that would facilitate, allow, and/or configure the tension pulley to actually adjust
“the tension pulley 2 is used for adjusting the elasticity of the flexible track 3, to enable the flexible track 3 and the ultrasonic probe 4 to attach to the skin surface according to a shape of a to- be-detected organ” (page 6, lines 18-20).
“It can be understood that because the track is flexible and adjustable in elasticity, and can deform according to the shape of the to-be-detected organ when being pressed against the skin, it can be ensured that the ultrasonic probe is in close contact with the skin and is perpendicular to the skin surface during scanning” (page 6, lines 23-26).
“For another example, the flexible track shown in Fig. 3 adjusts the elasticity through the tension pulley, and the tension pulley is located inside the loose side of the flexible track, while in another preferable example, a person skilled in the art can absolutely make equivalent substitutions for the position of the tension pulley, and can also absolutely replace the tension pulley with other parts to adjust the elasticity or realize adjustment through the elasticity of the flexible track itself” (page 7, lines 22-26).
While the tension pulley 2 in cooperation with belt pulley 1 certainly appears capable of providing a tension force in the flexible track/belt, the tension pulley 2 does not appear to be disclosed as including or cooperating with any structural feature(s) and/or configuration(s) thereof that would allow or configure the tension pulley 2 to actually adjust (i.e., change) the tension in the flexible track/belt in manner that would adjust the “elasticity” (i.e., the effective/perceived elasticity as discussed above) in the flexible track/belt. For example, the tension pulley 2 is not disclosed as being actuatable or otherwise positionally adjustable (e.g., under the control of an actuator or motor of 
Otherwise, even if the limitation is construed in a literal manner, the Specification and Drawings do not disclose how to actually use or configure (by sufficient structures, materials, and/or act) the tension pulley itself for actually adjusting the actual elasticity of the flexible track/belt because the actual elasticity is a material property of the flexible track/belt (i.e., an intrinsic property of the material of the flexible track/belt irrespective of the tension pulley).

Claim 18 recites in part “the housing contains an opening that exposes a portion of the flexible and movevable belt to which the ultrasonic probe is mounted that is disposed between the two belt pulley wheels”.
The disclosure of the application as originally filed does not appear to disclose the opening to the extent being claimed, if at all. In fact, the Specification make no mention of a “housing”, let alone an “opening” thereof.

    PNG
    media_image1.png
    687
    1163
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 1 and 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record, individually or combined, does not teach or reasonably suggest to the ordinarily skilled artisan the particular combination of limitations of the ultrasonic scanner as recited in the claim.
An ultrasonic scanner for scanning on a skin surface that is over any one of a plurality of to-be-detected organs, each of the plurality of to-be-detected organs coming from a different person, the ultrasonic scanner capable of being used by placement directly on the skin surface or with a coupling liquid that is flowable and disposed on the skin surface to provide a medium for the transmission of acoustic signals to the skin surface and collected image signals from the skin surface, the ultrasonic scanner comprising:
an ultrasonic probe that scans along a curve of the skin surface above the one of the plurality of to-be-detected organs, the ultrasonic probe generating and transmitting the acoustic signals and receiving the collected image signals;
a flexible and movable belt on which the ultrasonic probe is mounted
a driving system for driving the flexible and moveable belt with the ultrasonic probe mounted thereon, the driving system including a belt pulley and a tension pulley that assist, along with the coupling liquid disposed between the flexible and moveable belt and the skin surface, in maintaining the ultrasonic probe moving along and in close contact with the skin surface, as well as perpendicular to the skin surface during scanning, of the to-be-detected organ of the plurality of to-be-detected organs, thereby maintaining a consistent reflection angle for the received collected image signals and reducing interference images; and
wherein the flexible and moveable belt winds around the belt pulley and the tension pulley, and2Attorney Docket: 048581-0457913Client Reference: SPMS-OO1US
wherein the belt pulley is connected to the driving system to move the flexible and moveable belt and the ultrasonic probe disposed thereon and which further contains two belt pulley wheels between which is disposed a portion of the flexible and moveable belt to which the ultrasonic probe is mounted and which moves along in close contact with the skin surface.

The Hyoun reference and the Matzuk reference as discussed in the previous Office Action (see Final Rejection dated 8/12/2021) are cited as prior art closest to the claimed invention but do not suggest to the ordinarily skilled artisan the claimed invention even if the teachings of the references were to be combined.
As shown in the figures below, Hyoun teaches an ultrasound scanning device. Even if Hyoun’s drive gear (46) and the driven gear (48) read on the claimed “two belt pulley wheels” of the belt pulley, Hyoun does not teach the tension pulley, let alone a tension pulley that assists in “maintaining the ultrasonic probe moving along and in close contact with the skin surface, as well as perpendicular to the skin surface during scanning, of the to-be-detected organ of the plurality of to-be-detected organs, thereby maintaining a consistent reflection angle for the received collected image signals and reducing interference images”.

    PNG
    media_image2.png
    469
    465
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    383
    586
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    879
    560
    media_image4.png
    Greyscale

two belt pulley wheels” of the belt pulley, Matzuk does not teach the tension pulley, let alone a tension pulley that assists in “maintaining the ultrasonic probe moving along and in close contact with the skin surface, as well as perpendicular to the skin surface during scanning, of the to-be-detected organ of the plurality of to-be-detected organs, thereby maintaining a consistent reflection angle for the received collected image signals and reducing interference images”.

    PNG
    media_image5.png
    445
    614
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    797
    357
    media_image6.png
    Greyscale

“An endless belt 60 is positioned over the two pulleys 54, 56 under sufficient tension to rotate with the pulleys. In the preferred form of endless belt 60, it is composed of an elastic fabric which is continuously woven and is under elastic tension between pulleys 54, 56. An example of a preferred material for manufacturing endless belt 60 is composed of about 73% cotton, 16% rayon and 11% rubber such as the waistband elastic sold under stock number 49874 by W. T. Grant Company. Another suitable approach would be to employ a relatively inelastic belt with suitable take-up means such as a spring positioned pulley.” col. 10, lines 49-61), it is not so clear to the ordinarily skilled artisan whether this is a suggestion to add a spring positioned pulley in addition to the already existing pulleys 54 and 56 opposed to a suggestion to reconfigure one or both of the pulleys 54 and 56 to be a spring positioned pulley. Even the aforementioned teaching is meant to be a suggestion to add a spring positioned pulley in addition to the already existing pulleys 54 and 56, Matzuk does not teach that the tension pulley assists in “maintaining the ultrasonic probe moving along and in close contact with the skin surface, as well as perpendicular to the skin surface during scanning, of the to-be-detected organ of the plurality of to-be-detected organs, thereby maintaining a consistent reflection angle for the received collected image signals and reducing interference images” as recited in the claim.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not entirely persuasive.
Applicant’s arguments regarding the rejection of claim 2 under §112(a) are not persuasive. Applicant’s arguments are based on amendments to the claim but the amendments resemble a previously presented limitation which gave rise to a §112(a) issue (see claims dated 10/14/2020 and Non-Final Rejection dated 10/29/2020). Therefore, a rejection under §112(a) similar to that of the Non-Final Rejection dated 10/29/2020 is presented above in view of the amendments to the claim.
Applicant’s arguments regarding the rejection of claim 1 under §112(b) is found to be persuasive in view of amendments to the claim. The rejection of claim 1 under §112(b) is withdrawn. It is noted however that the amendments to claim 2 resemble a previously presented limitation which gave rise to a §112(b) issue (see claims dated 10/14/2020 and Non-Final Rejection dated 10/29/2020). Therefore, a rejection of claim 2 under §112(b) similar to that of the Non-Final Rejection dated 10/29/2020 is presented above in view of the amendments to the claim.
The rejections based on prior art (§102 and §103) are withdrawn as discussed above in the Allowable Subject Matter section of this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with compact prosecution practice (see MPEP 2173.06), the limitation of “the tension pulley is used for adjusting the elasticity of the flexible track, to enable the flexible and the ultrasonic probe to attach to the skin surface according to a shape of a to-be-detected organ” is being construed for the purposes of examination as structurally limiting the tension pulley to be configured to adjust the effective/perceived elasticity of the flexible track to enable the flexible track and the ultrasonic probe to attach to the skin surface according to a shape of a to-be-detected organ; see §112(b) rejection above.